Baldwin, J.
delivered the opinion of the Court.
The Court is of opinion, that the act of the 30th of March 1837, “ to amend and explain the laws concerning western land titles,” and the subsequent acts on the same subject, contemplated the appointment by the Circuit Court of each county west of the Blue Ridge of a commissioner of delinquent and forfeited lands, and embraced all such counties, whether existing at the passage of the several acts, or thereafter to be created; and that so much of said act of March 1837, as directed the appointment of such commissioner for each county to be made at the then next fall term of the Circuit Court was merely directory, and does not affect the validity of any such appointment made after such fall term. It seems therefore to the Court, that the defendant in error, as commissioner for the county of Pulaski, had authority to make the sale for taxes in the proceedings mentioned; and that the Circuit Court did not err in refusing to quash the bond therein mentioned given by the plaintiffs in error, for the deferred instalment of purchase money upon said sale, nor in refusing to give the instruction to the jury asked for by the plaintiffs in error as in their bill of exceptions mentioned.
*205The Court is further of opinion, that in the sales of lands under the tax laws the Commonwealth does not warrant either the title or the description of the lands so sold, and that the rule caveat emptor is properly applicable to the purchasers at such sales. Whether the purchaser, by reason of an imperfect or erroneous description of the land in the preliminary report of the commissioner, directed by the acts on that subject, has failed to acquire the title of the owner, is a question between them, which the Court is not called upon to decide in the present case, inasmuch as if decided affirmatively it could not entitle the purchaser to reclaim from the Commonwealth so much of the purchase money as has been actually paid, or resist a judgment for the deferred instalment thereof. It seems therefore to the Court, that the Circuit Court did not err in overruling the first, third and fourth pleas of the plaintiffs in error in the proceedings mentioned.
Judgment affirmed.